208 Ga. 27 (1951)
64 S.E.2d 449
MILLER
v.
RAY
17427.
Supreme Court of Georgia.
Submitted March 12, 1951.
Decided April 10, 1951.
*28 L. J. Courson and Gibson & Maddox, for plaintiff.
Fred Belcher, Ben T. Willoughby, and McCall & Griffis, for defendant.
HEAD, Justice.
1. Where the equitable relief sought has been eliminated on or before the trial, and the sole question for determination by the jury is one of damages, the Supreme Court is without jurisdiction of the writ of error. Brightwell v. Oglethorpe Telephone Co., 176 Ga. 65 (166 S.E. 646); Henley v. Colonial Stages South, 184 Ga. 445 (191 S.E. 445); Bartlett v. Walker, 189 Ga. 154 (5 S.E. 2d, 373); Gilbert Hotel v. Black, 192 Ga. 641 (16 S.E. 2d, 435); Swinson v. Jones, 198 Ga. 327 (31 S.E. 2d, 592).
2. When title to land is not directly, but only incidentally involved, the Supreme Court does not have jurisdiction of the writ of error under the provisions of the Constitution, art. 6, sec. 2, par. 4 (Code, Ann., § 2-3704), conferring upon the Supreme Court jurisdiction "in all cases respecting title to land." Colley v. Atlanta & West Point Railroad Co., 156 Ga. 43 (118 S.E. 712); Radcliffe v. Jones, 174 Ga. 324 (162 S.E. 679); Lewis v. Fry, 194 Ga. 842 (22 S.E. 2d, 817).
3. Under the foregoing rules the writ of error is
Transferred to the Court of Appeals. All the Justices concur.